Exhibit 10.18
 
SURETY AGREEMENT
 
To induce NOVA Business Credit, a division of NOVA Bank, with an office at 1235
Westlakes Drive, Suite 420, Berwyn, Pennsylvania, 19312  (the “Lender”) to make
or maintain loans, extensions of credit or other financial accommodations to, or
for the account of WLG (USA) LLC  and World Commerce Services, L.L.C. both
limited liability companies, with principal places of business at 920 East
Algonquin Road, Suite 120, Schaumburg, Illinois 60173  (each a “Borrower”, and
collectively, the “Borrowers”) or to third parties based on the endorsement,
guaranty or other accommodation of the Borrowers, and in consideration of such
loans, extensions or financial accommodations heretofore or hereafter made, and
due to the close business and financial relationship between Borrowers and the
undersigned, whereby it is in the direct interest and benefit of the
undersigned, and for other good and valuable consideration received the
undersigned, WLG Inc., with an address at 920 East Algonquin Road, Suite 120,
Schaumburg, Illinois 60173  (the “Surety”), intending to be legally bound,
guarantees to the Lender, and becomes surety for, the full and prompt payment
when due, at maturity or by acceleration upon default or other provisions of any
related promissory note, agreement, or other document or instrument
(collectively, the “Debt Instruments”) executed by the Borrowers in connection
therewith, of all indebtedness and all other liabilities and indebtedness
(direct or indirect, absolute or contingent, primary or secondary, voluntary or
involuntary, matured or unmatured, or joint, several or individual), whether now
existing or hereinafter incurred, of the Borrowers to the Lender, including
interest thereon and fees, expenses, and charges in connection therewith
(collectively, the “Indebtedness”) and the prompt performance by the Borrowers
of all agreements and undertakings to the Lender set forth in the Debt
Instruments.
 
The obligation of the Surety under this Surety Agreement is absolute and
unconditional and the Lender may, at its sole discretion, enforce such
obligation against the Surety without first being required to pursue any rights
or remedies available to it against the Borrowers, or either of them or any
collateral held for the Indebtedness or against any other person liable to the
Lender.
 
The Surety absolutely and unconditionally waives: (a) notice of the acceptance
of this Surety Agreement and notice of the incurrence from time to time of
additional Indebtedness; (b) notice of default by the Borrowers, or either of
them under any Debt Instrument; (c) any other notices to which the Surety may be
entitled but which may be legally waived; (d) any disability of or defense
available to the Borrowers, or either of them; and (e) any defense based on
suretyship or any other circumstance which might constitute a legal or equitable
discharge of the Surety.
 
The Surety agrees that the Lender may, at any time or from time to time in its
sole discretion, without further notice to or consent from the Surety or
impairment of discharge of the obligation of the Surety:  (a) extend or change
the time of payment, or the manner, place, or terms of payment, of all or any
part of the Indebtedness; (b) exchange, release, or surrender all or any part of
any collateral held by the Lender as security for the Indebtedness; (c) sell,
collect, or otherwise dispose of any such collateral at public or private
transactions, and become the purchaser of such collateral, free and clear of any
interest in the collateral on the part of the Surety and apply the net proceeds
of any such sale or disposition to the Indebtedness in the order selected by the
Lender, it being understood that the Lender shall not be under any obligation to
marshall any such collateral in favor of the Surety or with respect to any
Indebtedness; (d) settle or compromise with the Borrowers, or either of them or
any other person liable thereon, all or any part of the Indebtedness, or enter
into or consent to any arrangement or reorganization involving the Borrowers, or
either of them or any such other person under state or federal bankruptcy or
insolvency laws or by agreement among creditors or subordinate the payment of
all or any part of the Indebtedness to the payment of any other indebtedness of
the Borrowers, or either of them; and (e) take or refrain from taking any action
deemed to be in its best interest with respect to the Indebtedness, the
Borrowers, or either of them, its property or with respect to any person liable
for the Indebtedness.
 
The obligation of the Surety under this Surety Agreement shall not be terminated
or affected in any manner by a termination of the obligation of any other person
or by any change in the status of the Borrowers, or either of them or the
Surety, whether by death, liquidation, merger, bulk sale, change in ownership,
or otherwise.
 
No invalidity, irregularity or unenforceability of all or any part of the
Indebtedness hereby guaranteed or of any security therefor shall affect, impair
or be a defense to this guarantee.  The liability of the undersigned hereunder
is primary and unconditional and shall not be subject to any offset, defense or
counterclaim of the Borrowers, or either of them.  This guarantee is a
continuing one and all Indebtedness to which it applies or may apply under the
terms hereof shall be conclusively presumed to have been created in reliance
hereon.  The books and records of Lender shall be admissible as prima facie
evidence of the Indebtedness.  Revocation or termination by, or complete or
partial release for any cause of, any one or more of the remainder of the
undersigned or of the Borrowers, or either of them, or of any one liable in any
manner for the Indebtedness hereby guaranteed, or for the liabilities (including
those herein) incurred directly or indirectly in respect thereof or hereof, or
the dissolution, termination or increase, decrease or change in personnel of any
one or more of the undersigned which may be partnerships or corporations, shall
not affect the others who do not give notice as provided herein nor shall
termination by operation of law or otherwise as to any of the undersigned,
affect or diminish the liability of any of the others of the undersigned
hereunder.
 
 
 

--------------------------------------------------------------------------------

 

The Surety irrevocably waives any and all rights the Surety may have and any
time (whether arising directly or indirectly, by operation of law or contract or
otherwise) to assert any claim against the Borrowers, or either of them on
account of payments made under this Surety Agreement, including without
limitation, any and all rights of subrogation, reimbursement, exoneration,
contribution, or indemnity.  Subject to the foregoing, the Surety subordinates
to the payment in full of the Indebtedness any claim to payment now or hereafter
held by the Surety against the Borrowers, or either of them or against any other
person directly or indirectly liable for the Indebtedness.
 
This Surety Agreement and the obligation of the Surety shall be reinstated, if
at any time payment of any part of the Indebtedness is rescinded or must
otherwise be restored or returned by the Lender, with the same force and effect
as though such payment had not been made.  A good faith determination by the
Lender whether a payment must be restored or returned by the Lender shall be
binding upon the Surety.
 
The Surety agrees to furnish to Lender: (a) not later than ninety (90) days
after the close of each calendar year, financial statements of Surety, in form
and content acceptable to Lender; (b) within 10 days of filing, copies of
Surety’s federal tax returns (together with all schedules) or extensions
requested by Surety; and (c) such other financial information regarding Surety
as Lender may, from time to time, require;
 
To secure the liability of the Surety under this Surety Agreement, the Lender
shall have and is granted a continuing lien upon and security interest in and
right of set-off with respect to all sums now or hereafter owing by the Lender
to the Surety by reason of deposits maintained with the Lender or otherwise, and
all assets of the Surety now or hereafter in possession of the Lender or with
respect to which the Lender now holds or hereafter acquires a lien, mortgage, or
security interest for any reason.
 
In addition to the Indebtedness, the Surety agrees to pay to the Lender all
collection costs, including without limitation attorneys’ fees, incurred by the
Lender in the liquidation of collateral or in the course of collection of the
Indebtedness, as against the Borrowers, or either of them or any person,
including without limitation the Surety, primarily or secondarily liable
thereon.  If judgment is entered against the Surety in any collection
proceeding, the Surety shall pay the Lender, in addition to principal, interest,
and other recoverable sums then due, reasonable attorneys’ fees equal to ten
percent (10%) of the amount of such judgment (but not less than $10,000),
together with disbursements of counsel and costs of suit, such sums to be
included in, and recovered as part of, such judgment.
 
The obligation of the Surety under this Surety Agreement shall apply with
respect to all future Indebtedness as and when same shall arise and may be
discontinued as to the Surety with respect to the Indebtedness thereafter
arising, only upon payment finally and in full of the Indebtedness.
 
The Surety acknowledges and agrees that no promises, representations,
agreements, conditions, or covenants have been made relating to this Surety
Agreement other than those contained in this Surety Agreement, and agrees that
no modifications or waiver of the terms of this Surety Agreement shall be
binding on the Lender unless in writing signed by the Lender.
 
UPON DEFAULT IN THE PAYMENT WHEN DUE OF ANY INDEBTEDNESS, OR UPON THE OCCURRENCE
OF AN EVENT WHICH WOULD ENTITLE THE LENDER TO IMMEDIATE PAYMENT OF ALL OR ANY
PART OF THE INDEBTEDNESS, THE SURETY IRREVOCABLY AUTHORIZES THE PROTHONOTARY OR
ANY ATTORNEY OF ANY COURT OF RECORD IN PENNSYLVANIA OR ELSEWHERE TO APPEAR FOR
AND CONFESS JUDGMENT AGAINST THE SURETY FOR ANY AND ALL AMOUNTS UNPAID ON SUCH
INDEBTEDNESS, INCLUDING INTEREST THEREON TO DATE OF PAYMENT (SUCH AMOUNT AND THE
OCCURRENCE OF SUCH DEFAULT OR EVENT TO BE AS EVIDENCED BY A COMPLAINT OR AN
AFFIDAVIT SIGNED BY AN OFFICER OF THE LENDER) TOGETHER WITH FEES OF COUNSEL,
DISBURSEMENTS, AND COSTS OF SUIT, AS SET FORTH ABOVE, RELEASING ALL ERRORS AND
WAIVING RIGHTS OF APPEAL.  IF A COPY OF THIS SURETY AGREEMENT, VERIFIED BY
AFFIDAVIT, SHALL HAVE BEEN FILED IN SUCH PROCEEDING, IT SHALL NOT BE NECESSARY
TO FILE THE ORIGINAL AS A WARRANT OF ATTORNEY.  THE SURETY WAIVES THE RIGHT TO
ANY STAY OF EXECUTION AND THE BENEFIT OF ALL EXEMPTION LAWS NOW OR HEREAFTER IN
EFFECT.  NO SINGLE EXERCISE OF THIS WARRANT AND POWER TO CONFESS JUDGMENT SHALL
BE DEEMED TO EXHAUST THIS POWER, WHETHER OR NOT ANY SUCH EXERCISE SHALL BE HELD
BY ANY COURT TO BE INVALID, VOIDABLE OR VOID, BUT THIS POWER SHALL CONTINUE
UNDIMINISHED AND MAY BE EXERCISED FROM TIME TO TIME AS OFTEN AS THE LENDER MAY
ELECT UNTIL ALL SUMS DUE UNDER THIS SURETY AGREEMENT SHALL HAVE BEEN PAID IN
FULL.
 
No failure or delay on the part of the Lender in exercising any right, remedy,
or power under this Surety Agreement shall operate as a waiver of such right,
remedy, or power; nor shall any single or partial exercise of any right, remedy,
or power preclude any other or further exercise thereof or the exercise of any
other rights, remedy, or power.  Any failure by the Lender to insist upon strict
performance of this Surety Agreement shall not constitute a relinquishment of
its right to demand strict performance at another time.
 
THE SURETY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO
ENFORCE OR DEFEND ANY RIGHTS UNDER THIS SURETY AGREEMENT, OR ANY PROCEEDING IN
ANY WAY ARISING OUT OF OR IN CONNECTION WITH THIS SURETY AGREEMENT, AND THE
SURETY AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT
AND NOT BEFORE A JURY.
 
 
2

--------------------------------------------------------------------------------

 

THE SURETY SUBMITS TO THE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED
WITHIN THE EASTERN DISTRICT OF THE COMMONWEALTH OF PENNSYLVANIA FOR THE
DETERMINATION OF ANY CONTROVERSY ARISING UNDER OR IN CONNECTION WITH THIS SURETY
AGREEMENT.  THE SURETY WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT, OR
OTHER PROCESS IN AN ACTION IN ANY STATE OR FEDERAL COURT LOCATED WITHIN THE
COMMONWEALTH OF PENNSYLVANIA AND AGREES THAT ALL SERVICE THEREOF MAY BE MADE BY
CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED.
 
This Surety Agreement shall be construed and enforced in accordance with the
laws of the Commonwealth of Pennsylvania, and shall bind the Surety and the
Surety’s, heirs, personal representatives, successors and assigns, and inure to
the benefit of the Lender and its successors and assigns.
 
IN WITNESS WHEREOF, the undersigned has duly executed this Surety Agreement this
24th day of February, 2010.


WITNESS:
 
SURETY:
         
WLG Inc.
     
/s/ Mary D. McAleer
 
/s/ David L. Koontz
   
By:   David L. Koontz
   
Its:   Chief Financial Officer

 
 
3

--------------------------------------------------------------------------------

 